Citation Nr: 0430161	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-36 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1972, with subsequent service in the United States Air Force 
Reserves from June 1990 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran perfected a timely appeal of this determination 
to the Board.

In May 2004, the veteran, accompanied by his accredited 
representative, offered testimony at the RO before the 
undersigned traveling Veterans Law Judge (formerly referred 
to as a Member of the Board).  At the hearing, the veteran 
submitted pertinent evidence directly to the Board, 
accompanied by a waiver of RO consideration; this evidence 
will be considered by the Board in the adjudication of the 
veteran's appeal.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The preponderance of the medical evidence shows that the 
veteran's bilateral hearing loss was not present in service 
or until many years thereafter and is not related to service 
or to an incident of service origin.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for bilateral hearing loss, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) that discusses the pertinent evidence, and the 
laws and regulations related to the claim, and notified them 
of the evidence needed by the veteran to prevail on the 
claim.  In addition, by way of the RO's March 2003 letter, 
the October 2003 RO hearing, and the May 2004 Board hearing, 
VA notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  Further, given the veteran's 
submission of additional evidence at the May 2004 hearing, 
the veteran demonstrated that he understood the importance of 
providing VA with all necessary information, i.e., everything 
he had in his possession.  In light of the foregoing, the 
Board finds that VA gave notice of what evidence the veteran 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini.  

With respect to VA's duty to assist, the Board notes during 
this appeal, the veteran was afforded a VA audiological 
examination in April 2003 to determine whether he had hearing 
loss for VA compensation purposes.  In addition, in a May 
2003 report, that VA audiologist offered an opinion as to the 
etiology and onset of the veteran's hearing loss.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA has also 
associated with the claims folder the veteran's service 
medical records and copies of the transcript of his testimony 
at the October 2003 RO and May 2004 Board hearings.  In light 
of the foregoing, as well as the veteran's submission of 
additional evidence at the May 2004 hearing, the Board finds 
that there is no pertinent identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  Thus the 
Board will thus proceed with the consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

The veteran, a physician whose military occupational 
specialty (MOS) was orthopedic surgeon, essentially asserts 
in his statements and October 2003 RO and May 2004 testimony 
that service connection is warranted for bilateral hearing 
loss because he suffers from this disability due to his 
exposure to acoustic trauma while on active duty.  In this 
regard, the Board points out that the veteran does not 
maintain that his hearing loss was incurred in or aggravated 
by his service in the United States Air Force Reserve from 
June 1990 to May 2003.  Further, as a physician, at the May 
2004 Board hearing he testified that his current bilateral 
hearing loss was due to his in-service acoustic trauma, thus 
providing a medical opinion linking his in-service acoustic 
trauma to his current bilateral hearing loss.

In support of his assessment, the veteran refers to a 
particular incident in 1966 when he was exposed to a 
"massive amount" of acoustic trauma while serving on the 
flight line; he reports that, following that incident, he had 
ringing in his ears and was unable to hear for three days.  
The veteran also cites the audiological findings obtained at 
service entry, when he was 27 years of age, and contrasts 
those to the findings elicited at service separation, when he 
was 34 years of age; he argues that the comparison clearly 
shows an obvious diminishment in his hearing acuity.  

In addition, the veteran highlights the April 2004 impression 
offered by the chief ear, nose and throat (ENT) resident at a 
VA medical facility, who opined that, given the veteran's age 
and his in-service noise exposure, the in-service acoustic 
trauma likely caused or contributed to his current bilateral 
hearing loss.  As such, he asserts service connection is 
warranted because his hearing loss is related to service.  

As a preliminary matter, the Board notes that American 
Standards Association (ASA) standards were used in service 
medical records until November 1, 1967.  To facilitate a 
comparison of the data, the Board has converted the September 
1964 service entry audiological evaluation findings from ASA 
to ISO (ANSI) units.  The figures in parentheses represent 
ISO (ANSI) units, and are provided for data comparison 
purposes.  

The veteran's service induction examination, conducted in 
November 1964, reflects that an audiological evaluation 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-05 (10)
00 (10)
-5 (5)
10 (20)
-05 (00)
-10 (00)
LEFT
-05 (10)
-15 (-
05)
-10 (00)
-10 (00)
-05 (00)
-05 (05)

The veteran's service separation examination, conducted in 
April 1972, reflects that audiological evaluation, in 
ISO/ANSI units, revealed pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
00
15
10
20
LEFT
10
00
10
20
20
35

As noted in the introduction, following his separation from 
active duty in June 1972, the veteran had Reserve service 
from June 1990 to May 2003.  

In March 1990, the veteran underwent an audiological 
evaluation that was conducted for the purpose of the 
veteran's commission as an Air Force Reserve Officer.  The 
audiological findings are stated on the March 1990 Report of 
Medical Examination, which reflects that the veteran was 
found to be medically qualified for his United States Air 
Force commission.  The audiologic examination, which revealed 
pure tone threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
05
05
30
35
65
LEFT
10
05
10
35
50
60

Speech recognition tests were not performed.  Thereafter, an 
examiner noted that the veteran reported having a history of 
non-progressive bilateral high frequency hearing loss since 
1966 that was due to noise exposure from a jet engine; the 
diagnosis was bilateral high frequency hearing loss, non-
progressive.

In August 1998, the veteran was afforded a periodic Reserve 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
05
10
30
40
75
LEFT
20
15
20
30
50
80

Speech recognition tests were not performed and the examiner 
diagnosed the veteran as having mild bilateral high frequency 
hearing loss.

In April 2000, while still in the Reserves, the veteran was 
afforded another service audiological evaluation, which 
revealed pure tone threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
05
10
25
45
70
LEFT
15
05
15
35
40
60

Speech recognition tests again were not performed.

In January 2003, the veteran filed a claim of service 
connection for bilateral hearing loss, and in April 2003, VA 
afforded him an audiological evaluation, which revealed pure 
tone threshold levels, in decibels, as follows:







HERTZ




500
1000
2000
3000
4000
6000
RIGHT
05
15
20
45
55
70
LEFT
15
20
25
50
65
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

In May 2003 report, the VA audiologist diagnosed the veteran 
as having mild bilateral sensorineural hearing loss.  The 
audiologist indicated that she had reviewed the veteran's 
claims folder and acknowledged the veteran's report of the 
1966 in-service incident during which he reportedly was 
exposed to a massive amount of acoustic trauma when standing 
near the "full blast" of an F102 jet while working on the 
flight line.  She noted, however, that at separation from 
service, the veteran had normal hearing bilaterally, but that 
several audiological evaluations conducted during his Reserve 
service revealed that he had bilateral high frequency hearing 
loss.  Based on the above, the examiner opined that because 
the audiological evaluation at service separation disclosed 
normal hearing sensitivity bilaterally, it was not at least 
as likely as not that the veteran's current hearing loss was 
related to his active duty service.

At the May 2004 hearing, the veteran submitted, with a waiver 
of RO consideration, an April 2004 report prepared by the ENT 
Chief Resident at the Eastern Colorado HCS.  In the report, 
the examiner noted that the veteran was an orthopedic surgeon 
and that he served in that capacity while in the military.  
He reported that the veteran was exposed to in-service 
acoustic trauma as discussed above.  The VA physician stated 
that the veteran presented several audiograms showing a 
progressive sensorineural hearing loss while on active duty 
that continued to worsen since his discharge.  In addition, 
he noted the findings of the April 2003 VA audiological 
evaluation, which are discussed above, and diagnosed him as 
having severe sensorineural hearing loss.

With respect to the onset and etiology of the veteran's 
sensorineural hearing loss, the April 2004 VA ENT resident 
reported that it was more than would normally be expected for 
a patient at his age.  In addition, he opined it was very 
likely that the veteran's prolonged exposure to noise and the 
in-service acoustic trauma he experienced contributed to, if 
not accounted for, the majority of his current hearing loss.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In this regard, the Board notes that the absence of in-
service evidence of hearing disability during service (i.e., 
one meeting the requirements of section 3.385, as noted 
above) is not fatal to the claim.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing 
loss disability and a medically sound basis for attributing 
that disability to service may serve as a basis for a grant 
of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, where, as here, the Board is presented 
with conflicting medical evidence, it is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this 
regard, the Board notes that the Court has offered guidance 
on the assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The April 2003 VA audiological evaluation shows that the 
veteran has bilateral hearing loss for VA compensation 
purposes.  See 38 C.F.R. § 3.385.  In addition, he has 
reported being exposed to in-service acoustic trauma in 1966, 
and thus, he experienced an in-service injury.  As discussed 
above, he does not assert that his hearing loss was incurred 
in or aggravated during or as a consequence of his service in 
the Air Force Reserves from June 1990 to May 2003, and thus 
this case turns on whether his current hearing loss is 
related to his exposure to acoustic trauma while on active 
duty from June 1965 to June 1972.

After a careful review of the above medical evidence, in its 
role as a finder of fact, the Board finds that the opinion of 
the VA examiner, who conducted the April 2003 audiological 
evaluation and who prepared the May 2003 report, is the most 
persuasive medical evidence addressing the onset/etiology of 
the veteran's bilateral hearing loss.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  In reaching this conclusion, the Board 
points out that only this examiner carefully reviewed the 
veteran's claims folder and medical history, and in contrast 
to the veteran, who is an orthopedic surgeon, has specialized 
training in this area.

In reaching this determination, the Board also points out 
that only she reviewed the veteran's service medical records 
for his period of active service and understood the 
distinction between his active military service, as opposed 
to his lengthy time frame during which he performed periods 
of Reserve duty.  Further, she considered each of his Reserve 
audiological evaluations.  Moreover, as noted above, the 
April 2003 VA audiologist has specialized training in this 
area and offered a cogent rationale in support of her 
assessment; while acknowledging that audiological evaluations 
conducted when the veteran was in the Reserves showed that he 
had hearing loss, she pointed out that it was significant 
that, at service separation in June 1972, many years after 
the reported 1966 in-service acoustic trauma, he had normal 
hearing.  Indeed, the Board points out that the first 
indication that the veteran had hearing loss for VA 
compensation purposes was in 1990 at entry into the United 
States Air Force Reserves and during his Reserve service.

By contrast, the April 2004 VA ENT resident did not review 
the veteran's complete service medical records, including 
those of his lengthy Reserve service; the veteran was 
discharged from active duty in June 1972.  In addition, his 
statement that he reviewed several "in-service" audiograms 
that show that the veteran had a progressive sensorineural 
hearing loss during service discloses that, in offering his 
impression he was relying on the Reserve, rather than the 
active duty, audiological findings since the veteran had 
normal hearing from June 1965 to June 1972.  As such, because 
his opinion is based on an inaccurate factual background, it 
is of little or no probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993); see also Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996).  

Further, the April 2004 VA ENT resident's impression, as well 
as the one offered by the veteran himself, who as an 
orthopedic surgeon is a medical professional, apparently stem 
in large part from confusion regarding the auditory 
thresholds, because as explained above, effective August 1, 
1967, VA ceased using ASA standards and instead began 
reporting audiological findings using ISO (ANSI) units; 
however, for audiometric examinations conducted by a service 
department prior to October 31, 1967, e.g., the September 
1964 audiogram, it is imperative to convert ASA units to ISO 
(ANSI) units prior to a determination regarding the existence 
of hearing loss.  Neither the veteran nor the April 2004 VA 
ENT resident recognized the conversion to ISO (ANSI) units, 
and the Board notes that once the conversion to ISO (ANSI) 
units is performed, it becomes clear that, during his period 
of active military service, the veteran's hearing acuity did 
not diminish to the extent suggested by the veteran or 
implied by the April 2004 ENT examiner.

In addition, the April 2004 VA ENT resident cites to the 
veteran's "prolonged" in-service exposure to acoustic 
trauma; however, there is no testimony or evidence that the 
veteran, in his capacity as an orthopedic surgeon, was 
exposed to "prolonged" acoustic trauma during his period of 
active duty from June 1965 to June 1972.  

Further, with respect to the veteran's own assessment, the 
Board acknowledges that, as a physician, he is generally 
competent to offer an opinion regarding the etiology/onset of 
a disability.  The Board notes, however, that he does not 
have specialized training in this area; in this regard, the 
Board points out that this is demonstrated by his reliance on 
the raw, November 1964 ASA findings, rather than a conversion 
of that data to ISO (ANSI) units for comparison to the 
findings obtained on the 1972 separation examination.  As 
such, his assessment is less persuasive than the one offered 
by the April 2003 VA audiologist.  In fact, the Court has 
even held that a medical professional not competent to opine 
as to matters outside the scope of his or her expertise, 
i.e., orthopedics.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  In addition, the Court has held that in 
adjudicating a claim, VA can consider that the veteran has a 
personal interest in the outcome of the proceeding.  See Pond 
v. West, 12 Vet. App. 341, 345 (1999); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

With regard to the impression offered by the March 1990 
service department examiner, as discussed above, the 
evaluation was conducted for the purpose of the veteran's 
commission as an Air Force Reserve Officer, i.e., his entry 
into the United States Air Force Reserves.  Indeed, as noted 
above, in essence, the audiological evaluation was performed 
to assess the veteran's fitness for Reserve duty.  As such, 
any opinion regarding the onset or etiology of the veteran's 
hearing loss appears to be based solely on a history provided 
by the veteran, and which necessarily existed prior to his 
Reserve service.  Moreover, the Board observes that there is 
no indication that the examiner reviewed any of the veteran's 
medical records, which is not surprising because that was not 
the purpose of the evaluation.  Further, the Board reiterates 
that the Court has held that medical opinions based on an 
inaccurate or incomplete history are of no probative value.  
Reonal; Floyd.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and thus 
it must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



